         Case 1:18-cv-01853-EGS Document 129 Filed 04/17/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



                                                      )
 GRACE, et al.,                                       )
                                                      )
                             Plaintiffs,              )
             v.                                       ) Civil Action No. 1:18-cv-01853 (EGS)
                                                      )
 WILLIAM P. BARR, et al.,
                                                      )
                             Defendants.              )
                                                      )
                                                      )
                                                      )
                                                      )



                      NOTICE OF WITHDRAWAL OF EUNICE LEE
                           AS COUNSEL FOR PLAINTIFFS


       PLEASE TAKE NOTICE THAT Eunice Lee is no longer associated with the Center for

Gender & Refugee Studies, and is no longer counsel for Plaintiffs in this case.

       Please remove the following from your service list:

                      Eunice Lee
                      HASTINGS COLLEGE OF THE LAW
                      Center for Gender & Refugee Studies
                      200 McAllister Street
                      San Francisco, CA 94102
                      (415) 581-8836

       The remaining counsel associated with American Civil Liberties Union Foundation

Immigrants’ Rights Project and their co-counsel listed in the signature block of this document

remain as counsel of record for Plaintiffs.
         Case 1:18-cv-01853-EGS Document 129 Filed 04/17/20 Page 2 of 2



Dated: April 17, 2020                        Respectfully submitted,

Cody Wofsy**                                 /s/ Karen Musalo
Katrina Eiland**                             Karen Musalo**
American Civil Liberties Union Foundation,   Center for Gender & Refugee Studies
Immigrants’ Rights Project                   200 McAllister St.
39 Drumm Street                              San Francisco, CA 94102
San Francisco, CA 94111                      (415) 565-4877
(415) 343-0774
                                             Attorney for Plaintiffs
Scott Michelman (D.C. Bar No. 1006945)
Arthur B. Spitzer (D.C. Bar No. 235960)
American Civil Liberties Union Foundation
of the District of Columbia
915 15th Street NW, Second Floor
Washington, D.C. 20005
(202) 457-0800

Thomas Buser-Clancy**
Andre Segura**
ACLU Foundation of Texas P.O. Box 8306
Houston, TX 77288 (713) 942-8146

Judy Rabinovitz**
Omar C. Jadwat**
Celso J. Perez (D.C. Bar No. 1034959)
American Civil Liberties Union Foundation,
Immigrants’ Rights Project
125 Broad Street, 18th Floor
New York, NY 10004
(212) 549-2660

Sandra S. Park**
Emma Roth**
Lenora M. Lapidus**
American Civil Liberties Union Foundation,
Women’s Rights Project
125 Broad Street, 18th Floor
New York, NY 10004
(212) 519-7871




**Admitted pro hac vice
